CaSe: 3219-CI’-OOO7l-WHR DOC #Z l Filed: 12/17/18 Page: l Of 6 PAGE|D #Z l

AO9l {Revi ll/l l) Crimilial Complaint ‘§::J 3 5 .l l

 

___ 335

UNITED STATES DISTRICT COq%{mr%L ' '=
ul§ig 7

 

 

 

for the 533 l f :..:
Southern District of Ohio ._
. 'I l ' _
Unitecl States ot`America ) " _ '. _` ` il
v. ) ~3~»'§; mg '-;_-';:
) CaseNo. aj ' '
KE\/lN MART|N )
l |\/||CHAEl_ J. l\lEWlVlAl\l
)
)
Defendcml(s)
CRIMINAL COMPLAINT
E, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 8!24/2018 in the county of MO"?QOF“SW in the
Southern District of Ohio _ , the defendant(s) violated:
Code Seci‘z'on Of&nse Descri'pfion

Conepiracy to possess with intent to distribute a mixture or substance
21 U.S.C. §§ 846 and 84|(b)(l)(C) containing a detectable amount of metl'iampiietai"ninel a Schedu|e ll
controlled substance

This criminal complaint is based on these facts:

See Attached Al'fidavit

E‘l Continued on the attached sheet.

`,___`:°`

SA Brlen TuiB\t-|Sl

 

Prz`m‘ed name am_;"£if?a
' \- ' ,)\`1\

Sworn to before me and signed in my presence

mae ivlial%/ /l/\ \/'~/F/l//w/\

Jiidge’ s signarwe -_/

 

City and mata Dayton, Ohio Michael J. Newman U. S. Nleg`estrete Judge

 

Prr`m‘ed name and title

CaSe: 3219-CI’-OOO7l-WHR DOC #Z l Filed: 12/17/18 Page: 2 Of 6 PAGE|D #Z 2

ATTACHMENT "A"
AFFIDAVIT

l, Brian Turk, am a Special Agent of Homelancl Security lnvestigations (HSI), United
States Department of Homeland Security. As such, I put forth the following information

in support of arrest warrant for Kevin MARTIN.

l am an employee of Homeland Security lnvestigations assigned to the Cincinnati
Resident Office. l have been employed with HSI since November of 2012. l attended
and graduated from the basic agent training course in Brunswick, Georgia. Prior to this, I
Was a Special Agent for five years with the United States Secret Service (USSS) in
Newark, New Jersey and a Border Patrol Agent for two years with the United States
Border Patrol in Yuma, Arizona. I have received extensive training in the investigation
of narcotics trafficking and financial crimes from the USSS and Homeland Security

Invcstigations, as well as ongoing in-service training

Between August 2013, and December 2018, l have been assigned to the Homeland
Security lnvestigations (“HSI”) Border Enforcement Security Task Force (“BEST”) in
Dayton, Ohio.

As a Special Agent for Homeland Security Investigations, I am charged with the duty of
enforcing among other Titles, the Controllecl Substance Act, Title 21, United States Code,

together with other assigned duties as imposed by federal law.

By virtue of my employment with the l-lSl, l perform and have performed various tasks

which include, but are not limited to:

a) Functioning as a surveillance agent for the primary purpose of observing and

tracking movements of drug traffickers and those suspected of trafficking in drugs;

CaSe: 3219-CI’-OOO7l-WHR DOC #Z l Filed: 12/17/18 Page: 3 Of 6 PAGE|D #Z 3

b) Functioning as a case agent which entails the supervision of specific aspects of drug

investigations; and,

c) The tracing and tracking of monies and assets gained by drug traffickers from the

illegal sale of drugs.

This Affidavit is submitted in support of criminal complaints, and seeks the issuance of
arrest warrant against Kevin MARTIN (“MARTIN”), for violations of 21 U.S.C. §§ 846
and 841(‘0)(1)(€) (conspiracy to possess with intent to distribute a mixture or substance
containing a detectable amount of methamphetamine, a Schedule ll controlled substance).
The information contained in this Affidavit is largely based upon an investigation
conducted by me and other law enforcement officersl All of the details of the
investigation are not included in this Affidavit, rather only information necessary to

establish probable cause of the above-described violations

FACTS SUPPORTING PROBABLE CAUSE

Unless otherwise noted, when l assert that a statement was made, l received the
information from a law enforcement officer who provided the information to me, either
verbally or in a written report. The officer providing me with the information may have

received the information by way of personal knowledge or from another source.

On August 28, 2018 at approximately l 1243 am, the Ohio State Highway Patrol (“OSP”)
Was conducting patrol near the city of Dayton, Ohio on US 35 West when an OSP trooper
observed a white Ford l\/lustang traveling visually fast. The trooper checked the vehicle’s
speed using an Ultra Light 2()/20 laser and received a speed measurement reading of 90
miles an hour in a posted 55 mile per hour zone. As the vehicle passed by the Trooper,
the Trooper observed a white male driver and a passenger inside the white Mustang, both
of whom were not wearing seat belts. The Trooper positioned his vehicle behind the

Mustang and activated the OSP marked unit’s overhead lights in an attempt to conduct a

CaSe: 3219-CI’-OOO7l-WHR DOC #Z l Filed: 12/17/18 Page: 4 Of 6 PAGE|D #Z 4

l().

ll.

12.

traffic stop on the Mustang. The Mustang failed to yield to the Troopers overhead lights
and began to flee from the Trooper in an unsafe and erratic manner The Trooper
observed the Mustang passing vehicles on an exit ramp and decided to terminate the

pursuit.

The OSP Trooper put out a description of the vehicle and direction of travel to the
Dayton Police Department (“DPD”). As the Trooper was giving out the l\/Iustang’s
description the Trooper observed that the white l\/lustang had gone off the right side of
the roadway, up the curb and had come to rest on a sidewalk. The Trooper quickly
turned and stopped near the crashed Mustang. The Trooper noticed the vehicle’s
occupants had abandoned the vehicle and many witnesses standing around outside near
the vehicle informed the Trooper that the occupants had taken off from the scene of the

accident and traveled east.

The OSP Trooper relayed the information the witnesses gave to the Trooper of a clothing
description of the fleeing occupants along with the Trooper’s own observations After
having heard the screeching tires and the crash, a Dayton Metro Parks (“Dl\/IP”) Officer
who was in the area observed the occupants running from the white Mustang. The DMP
Officer quickly stated what she had observed and followed after the suspects from the

white Mustang.

The OSP Trooper turned his attention to looking in the vehicle, without entering the
vehicle, and observed a clear plastic baggie containing white rocks and white powder
located in the center console area in plain view. The Trooper also observed in plain view

two glass pipes: one in the center console and one on the driver’s floor board.

The OSP Trooper completed a field sketch for the crash report and called for a tow truck
so it could be towed back to the OSP Dayton Post. While the Trooper was performing

the crash investigation, DPD along with additional OSP Troopers apprehended the
occupants that ran from the vehicle. The white male driver of the vehicle was identified
as Kevin MARTIN and the female passenger as Sabrina Ford. Upon a personal search of

MARTIN, Troopers discovered $2,300 in U.S. currency on his person.

13

14.

15.

16.

17.

CaSe: 3219-CI’-OOO7l-WHR DOC #Z l Filed: 12/17/18 Page: 5 Of 6 PAGE|D #Z 5

. OSP escorted the Mustang as it was towed to the OSP Dayton Patrol Post. Once at the

Dayton Patrol Post, a thorough probable cause search of the vehicle was performed The
search revealed a large, clear plastic baggie located in a back pack. The large, clear
plastic bag had a white and clear rock-like substance believed to be methamphetamine.
There were also numerous glass pipes used to smoke methamphetamine along with a
digital scale. All evidence in this case was removed from the vehicle, packaged and

labeled as evidence_

A LEADS/NCIC database query of Sabrina Ford and Kevin MARTIN revealed both had
active arrest warrants The OSP Trooper released MARTIN to the custody of the DPD at

their request.

On August 29, 2018, I took custody of the evidence and currency related to this
investigation from the OSP Dayton Post and submitted the items to the l\/lontgomery
County Sheriff’s Office (MCSO) property for storage. The alleged methamphetamine
seized from MARTIN on August 28, 2018, was submitted to the l\/liami Valley Regional
Crime Laboratory (MVRCL) for analysis

On October 15, 2018, the MVRCL determined the substance seized from MARTIN on
August 28, 2018, to be 28.2 grams of methamphetamine, a Schedule ll controlled

substance

Based on the facts set forth in the Affidavit, 1 believe that there is probable cause to issue
a criminal complaint and arrest warrant against Kevin MARTIN for violation of 21

U.S.C. §§ 846 and 84l(b)(1)(C) (conspiracy to possess with intent to distribute a mixture

CaSe: 3219-CI’-OOO7l-WHR DOC #Z l Filed: 12/17/18 Page: 6 Of 6 PAGE|D #Z 6

or substance containing a detectable amount of methamphetamine, a Schedule ll

controlled substance).

ZMVDL

Briaii Turk, Special A gent
Homeland Security lnvestigations

Subscribed andl_,swe_-_'_ -~t)e`before me on December 17, 2018.

 

 

Honorable Michael J. Newman
United States Magistrate Judge

